Exhibit 10.2

 

PURCHASE OPTION AGREEMENT

 

This Purchase Option Agreement (“Agreement”) is made this 7th day of April, 2005
by and among 405 Eagleview Associates (“Owner”), and Isolagen, Inc.
(“Option-Holder”).

 

BACKGROUND

 

Owner is the owner of the real property described on Exhibit “A” hereto, which
property also is known as 405 Eagleview Boulevard (Lot #10, Eagleview Corporate
Center), Uwchlan Township, Pennsylvania (“Real Property”). Pursuant to a certain
Lease dated the date hereof (“Lease”), Owner leased to Option-Holder the Real
Property, including a building consisting of 86,500 rentable square feet
(“Building”), which will be improved with certain tenant improvements (“Tenant
Improvements”) by Option-Holder.  The record owner of the Real Property is The
Hankin Group, a Pennsylvania limited partnership.

 

As a material inducement for Option-Holder to enter into the Lease, Owner has
agreed to grant to Option-Holder a right to purchase the Real Property and the
Building, together with all improvements now or hereafter constructed thereon
(collectively, “Option Property”). The parties are entering into this Agreement
to memorialize the terms and conditions upon which Option-Holder may exercise
its purchase option.

 

NOW, THEREFORE, for and in consideration of $10.00, the receipt and sufficiency
of which hereby is acknowledged, and in consideration of the mutual undertakings
herein set forth, and intending to be legally bound hereby, Owner and
Option-Holder agree as follows:

 

AGREEMENT

 

1.                                       Defined Terms.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Lease.

 

2.                                       Purchase Option

 

a.                                       Owner hereby grants to Option-Holder an
option (“Purchase Option”) to purchase the Option Property which, subject to the
requirements of Section 2(c) below, may be exercised by Option-Holder on or
before April 1, 2009 if and only if Option-Holder has not committed an Event of
Default under the Lease which has not been cured and has issued to Owner its
notice to continue the term of such Lease until the original expiration date of
March 31, 2013, pursuant to Section 2(c) of that Lease.

 

b.                                      Option-Holder may exercise its option
only by delivering written notice (“Exercise Notice”) to Owner of its exercise
of the Purchase Option (the date of such Exercise Notice being referred to
herein as the “Exercise Date”), which notice shall be delivered

 

1

--------------------------------------------------------------------------------


 

not later than April 1, 2009, which notice shall restate Owner’s duties pursuant
to Sections 7c. and 8 below.

 

c.                                       An Exercise Notice shall include
Option-Holder’s check in the amount of the Deposit (hereafter defined), which
shall be payable to Title Company (hereafter defined) as escrow agent and held
in an interest bearing escrow account until Closing. Interest earned on the
Deposit shall be paid to the party entitled hereunder to receive the Deposit,
and if paid to Owner at Closing, the full amount thereof shall be credited
against the Purchase Price.  No Exercise Notice issued by Option-Holder at a
time when there exists an uncured Event of Default under the Lease shall be
valid and enforceable, nor shall Owner be obligated to complete Closing under
this Option Agreement if at the time of Closing there exists an uncured Event of
Default under the Lease.

 

3.                                       Option Price.

 

a.                                       The purchase price to be paid for the
Option Property (“Option Price”) shall be the sum equal to Minimum Annual Rent
for the year beginning April 1, 2010 as calculated under the terms of the Lease,
divided by a capitalization rate of 7.0%.

 

4.                                       Payment of the Option Price. The Option
Price shall be paid by Option-Holder to Owner as follows:

 

a.                                       Seventy-five Thousand Dollars ($75,000)
(“Deposit”) shall be paid to Title Company as escrow agent, who shall deliver
the Deposit to Owner at Closing (which amount is separate from and in addition
to any Security Deposit paid by Option-Holder under the Lease);

 

b. The Security Deposit paid under the Lease not otherwise utilized by Landlord
pursuant to the Lease shall be retained by Owner and credited against the Option
Price; and

 

c.                                       An amount equal to the Option Price
less amounts paid pursuant to subsections a. and b. above shall be paid to Owner
on the Closing Date by wire transfer of immediately available funds.

 

d.                                      If the Option Price cannot be accurately
determined at Closing because of a delay in publication of the Consumer Price
Index for March, 2010, necessary to calculate Minimum Annual Rent, the
Comparison Index to be used in calculating Minimum Annual Rent for purposes of
calculating the Option Price shall be the applicable Index last published as of
the date of Closing.

 

5.                                       Closing.  Closing shall be held on
April 1, 2010, or such other date within 30 days of such date as shall enable
Owner to complete Closing without incurring any prepayment penalty or fee under
its mortgage.  Owner shall not take any action with respect to financing on the
Option Property so as to create a prepayment penalty or fee due on April 1,
2010.  Closing shall be held on the designated date at a time and at such
location as is mutually acceptable to Owner and Option-Holder.

 

2

--------------------------------------------------------------------------------


 

6.                                       Document Examination.  Within sixty
(60) days prior to the Exercise Date, Owner agrees to make available for review
by Option-Holder at Owner’s office copies of unfulfilled contracts or
commitments for construction, labor or services entered by or at the direction
of Owner with respect to the Option Property (“Service Contracts”). 
Option-Holder may request copies of the same, and agrees to keep all such
information confidential and promptly return same to Owner if this Agreement is
terminated for any reason. Such obligation shall survive the termination of this
Agreement, notwithstanding any provision hereof to the contrary. Owner hereby
covenants that during the effectiveness of this Agreement no Service Contract
shall be entered which is not terminable on the Closing Date without expense to
Option-Holder. Option-Holder shall identify to Owner in writing, at the time it
issues the Exercise Notice, which of the Service Contracts Option-Holder desires
to assume, and Owner shall cause all other Service Contracts to be terminated as
of the Closing Date at no expense to Option-Holder.

 

7.                                       Title and Survey.

 

a.                                       Title at Closing.  Owner shall convey
to Option-Holder good and marketable fee simple title of record to the Option
Property, which is insurable as such at regular rates by Option-Holder’s
designated title company, which shall be a reputable title insurance company
selected by Option-Holder as is authorized to do business in the Commonwealth of
Pennsylvania (“Title Company”).  Title shall be subject only to the Permitted
Title Exceptions which shall include, for purposes of this Agreement (1) all
matters identified on Exhibit “B” attached hereto, (2) all easements and
amendments to Covenants (as defined in the Lease) granted in accordance with
Section 48(a) of the Lease, and (3) all matters determined in accordance with
subsections b., c. and d. below.

 

b.                                      Title Report.  On or before thirty (30)
days after the Exercise Date (“Title Examination Period”), Option-Holder shall
furnish to Owner a title report (‘‘Title Report”) issued by Title Company,
giving the then current condition of title to the Option Property and any
objections of Option-Holder to matters in the Title Report other than the
Permitted Title Exceptions determined under subsections a.(1) and (2) above.
Matters identified by the Title Report and not objected to by Option-Holder on
or before the end of the Title Examination Period shall be deemed to be
“Permitted Title Exceptions.”

 

c.                                       Survey.  On or before five (5) days
after the Exercise Date, Owner, at Owner’s expense, shall provide Option-Holder
with copies of any and all surveys of the Option Property which Owner has in its
possession. Option-Holder, at Option-Holder’s expense, shall have the right to
obtain an on-the-ground staked survey of the Option Property which (1) has been
prepared in accordance with the American Land Title Association specifications,
(2) has been prepared by a land surveyor duly licensed in the Commonwealth of
Pennsylvania selected by Option-Holder, and (3) is sufficient to cause Title
Company to (A) delete the pre-printed survey exceptions from Option-Holder’s
title policy and (B) not take exception for items which are not Permitted Title
Exceptions. Prior to the expiration of the Title Examination Period,
Option-Holder shall notify Owner in writing of any objections to matters
revealed by such survey other than the Permitted Title Exceptions determined
under subsections a.(1) and (2) above. Matters

 

3

--------------------------------------------------------------------------------


 

identified by such survey and not objected to by Option-Holder on or before the
end of the Option Examination Period shall be deemed to be “Permitted Title
Exceptions.”

 

d.                                      Objections.  Owner will notify
Option-Holder in writing whether Owner is unable or unwilling to cure to
Option-Holder’s satisfaction any title or survey objections (other than the
Permitted Title Exceptions) raised by Option-Holder (“Title Problems”), which
notice shall restate the effect set forth in this Section of Owner’s failure to
respond in accordance with this Section. Owner shall be obligated to remove and
discharge of record or otherwise cure to Option-Holder’s satisfaction all Title
Problems (other than the Permitted Title Exceptions), which have timely been
raised by Option-Holder and which are liens in a fixed or ascertainable amount
or result from Owner’s actions. Owner’s failure to deliver such notice to
Option-Holder within ten (10) business days after delivery of Option-Holder’s
notice of Title Problems shall be deemed Owner’s refusal to cure all of the
Title Problems by the Closing Date, excluding, however, those Title Problems
which Owner is obligated hereunder to cure. If Owner has not agreed to cure all
Title Problems other than those which Owner is obligated hereunder to cure,
Option-Holder shall have ten (10) business days from receipt of Owner’s notice
(or, if Owner has failed to give notice, fifteen (15) days from delivery of
Option-Holder’s notice of Title Problems) either (1) to withdraw, without
liability, its exercise of the Purchase Option by notice in writing to Owner
delivered prior to the expiration of such fifteen (15) day period, or (2) to
accept such title as Owner can deliver without reduction or abatement of the
Option Price except to the extent of Title Problems which Owner is obligated
hereunder to cure. Option-Holder’s failure to timely deliver notice of
termination shall be deemed Option-Holder’s agreement to accept such title as
Owner can deliver without reduction or abatement of the Option Price, except to
the extent of Title Problems which Owner is obligated hereunder to cure.

 

e.                                       Failure of Owner to Cure Title
Problems.  If, on or before the Closing Date, Owner shall fail to cure those of
the Title Problems which Owner has agreed to cure or is obligated hereunder to
cure, Option-Holder, as its sole and exclusive remedy, shall have the right: (1)
to withdraw, without liability, its exercise of the Purchase Option by notice in
writing to Owner, subject, however, to Option-Holder’s rights under Section 15
hereof, and, notwithstanding any provision of the Lease to the contrary, to
recover from Owner all of Option-Holder’s reasonable actual third party costs
arising from its exercise of the Purchase Option, based upon third party
invoices delivered by Option-Holder to Owner not later than thirty (30) days
after the failure of Owner to cure, (2) to accept such title as Owner can
deliver without reduction or abatement of the Option Price except to the extent
of Title Problems which Owner is obligated hereunder to cure, or (3) to enforce
the specific performance of Owner’s agreement to cure the Title Problems.

 

8.                                       Representations and Warranties.  Within
ten (10) business days after the Exercise Date, Owner shall confirm to
Option-Holder in writing that the representations and warranties set forth in
Section 44 of the Lease remain true, complete and correct or set forth in
reasonable detail any circumstances which make such representations and
warranties untrue, incomplete or incorrect. If any such qualification to the
representations and warranties shall, in Option-Holder’s sole discretion,
materially and adversely affect the subject Option Property or

 

4

--------------------------------------------------------------------------------


 

Option-Holder’s intended use thereof or if Owner shall fail to provide such
written confirmation, Option-Holder shall have the right to withdraw, without
liability, its exercise of the Purchase Option, subject, however, to
Option-Holder’s rights under Section 15 hereof.

 

9.                                       Condition of the Option Property.  The
Option Property shall be delivered to Option-Holder on the Closing Date in the
same condition which existed on the Exercise Date, except for (1) reasonable
wear and tear, (2) consequences of condemnation or casualty to the extent
repair, restoration or cure is not required under the Lease, and (3) damage
caused by Option-Holder, its agents, employees, contractors and invitees.
Subject to the foregoing, Owner shall be responsible to deliver the Option
Property in compliance with all environmental legal requirements relating to
conditions which are (1) existing at the Option Property on the Exercise Date
and which are not Option-Holder’s responsibility under the Lease or (2) caused
thereafter, but prior to the Closing Date by acts or omissions of Owner, its
affiliates or their respective employees, agents, contractors, licensees or
invitees. Any remediation required by governmental agencies to meet the
requirements of the preceding sentence shall be performed by Owner in accordance
with all applicable laws prior to the Closing Date.

 

10.           Damage or Destruction of Option Property by Casualty or
Condemnation. Owner and Option-Holder agree that, except as hereafter modified,
the Lease provisions shall govern their respective obligations if, after
Option-Holder’s exercise of the Purchase Option, any portion of the Option
Property is damaged or destroyed by fire or other casualty or subjected to
eminent domain proceedings (together, “Casualty”). If the Lease shall be
terminated as a result of a Casualty, Option-Holder shall have the option either
(a) to purchase the Option Property in its “as is” condition, in which case no
adjustment shall be made to the Option Price other than a credit to
Option-Holder for the amount of Owner’s insurance deductible and all insurance
proceeds or condemnation award (“Casualty Compensation”), as applicable,
received by Owner prior to such Closing Date and Owner shall assign to
Option-Holder all of Owner’s rights to such insurance Casualty Compensation, or
(2) to terminate its exercise of the Purchase Option in which case this
Agreement shall be null and void and neither party shall have any further rights
or obligations hereunder. If, however, any mortgagee of the Option Property
requires that Casualty Compensation be applied against outstanding indebtedness
secured by its mortgage, Option-Holder shall be entitled to a credit against the
Purchase Price in the amount of the Casualty Compensation not received by
Option-Holder.

 

11.                                 Closing Obligations.

 

a.                                       Owner’s Closing Deliveries:  At
Closing, Owner shall:

 

(1).                               Deeds. Execute, acknowledge, and deliver to
Option-Holder a special warranty deed for the Option Property (“Deed”) in proper
form for recording, conveying title to the Option Property as required by this
Agreement, which Deed shall be signed by the record owner of the Option
Property, and if required by the Title Company, Owner.

 

(2)                                  Assignment of Service Contracts.  Execute
and deliver to Option-Holder an assignment and assumption agreement (“Assignment
of Contracts”) with respect

 

5

--------------------------------------------------------------------------------


 

to all Service Contracts which Option-Holder has agreed to assume, the form of
which agreement shall be reasonably acceptable to Option-Holder and Owner and
which shall provide that (A) Option-Holder assumes performance of all
obligations so assigned which arise after Closing. and agrees to indemnify,
defend and hold harmless Owner from liability with respect thereto; and (B)
Owner agrees to indemnify, defend and hold harmless Option-Holder from liability
with respect to such assigned obligations which relates to all periods prior to
Closing.

 

(3)                                  Termination of the Lease. Execute and
deliver to Option-Holder a Termination of Lease Agreement which confirms that
the Lease between Owner and Option-Holder has terminated (other than the
indemnification provisions thereunder which shall survive such termination with
respect to acts and omissions during the term of the Lease) and provide a mutual
release by Owner and Option-Holder with respect thereto, or which identifies
outstanding claims which either party may have against the other, the form of
which shall be reasonably acceptable to Option-Holder and Owner.

 

(4)                                  Evidence of Authority. Deliver to
Option-Holder and the .Title Company evidence reasonably satisfactory to
Option-Holder and the Title Company that (A) Owner has the authority to execute
and deliver the Deed and all other documents to be executed and delivered by
Owner at the Closing; (B) the persons executing the Deed and such other
documents on behalf of Owner have full right, power and authority to do so; and
(C) that all necessary action on the part of Owner has been taken with respect
to the valid execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby.

 

(5)                                  Keys.  Deliver to Option-Holder all keys
and alarm combinations to the Option Property.

 

(6)                                  Plans and Building Approvals.  Deliver to
Option-Holder all plans, approvals and permits in its possession in connection
with construction of the Building.

 

(7)                                  Title Affidavits.  Deliver to Title Company
any normal and customary, reasonable certificates, affidavits, or other
documents as may be required by the Title Company to issue an owner’s title
policy.

 

(8)                                  FIRPTA Affidavit.  Deliver to Option-Holder
the certifications required by Section 1445 of the Internal Revenue Code.

 

(9)                                  Municipal Certificates.  Deliver to
Option-Holder any municipal certifications which are required as a condition to
the transfer of title to the Option Property.

 

(10)                            Miscellaneous. Deliver such other assignments,
affidavits and documents as may be required pursuant to the provisions hereof or
mutually agreed by counsel for Owner and Option-Holder to be necessary to fully
consummate the transaction contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

b.                                      Option-Holder’s Deliveries. At Closing,
Option-Holder shall:

 

(1)                                  Evidence of Authority. Deliver to Owner
evidence that (A) Option-Holder has the authority to execute and deliver all
documents to be executed and delivered by Option-Holder at the Closing, (B) the
persons executing the documents on behalf of Option-Holder have the full right,
power and authority to do so; and (C) all necessary action on the part of
Option-Holder has been taken with respect to the valid execution and delivery of
this Agreement, and the consummation of the transactions contemplated hereby.

 

(2)                                  Assignment of Contracts. Execute and
deliver to Owner the Assignment of Contracts, thereby assuming all obligations
of Owner with respect to the agreements so assigned.

 

(3)                                  Purchase Price. Deliver the Option Price
required hereunder, either by certified check or wire transfer of immediately
available funds.

 

(4)                                  Miscellaneous. Deliver such other
assignments, affidavits and documents as may be required pursuant to the
provisions hereof or mutually agreed by counsel for Owner and Option-Holder to
be necessary to fully consummate the transaction contemplated hereby.

 

c.                                       Amounts Claimed as Off-Set under the
Lease.  If on the Closing Date, Option-Holder alleges that amounts are due from
Owner for nonperformance of Owner’s obligations as Landlord under the Lease and
Option-Holder shall have theretofore given Owner notice of such default to the
extent required under the Lease, Option-Holder shall pay the portion of the
Purchase Price equal to the amounts claimed due into an escrow account
maintained by Title Company or such other party who is acceptable to Owner and
Option-Holder to serve as escrow agent; provided, however, that the amounts
claimed due are supported by reasonable evidence of the costs incurred by
Option-Holder with respect to Owner’s alleged nonperformance. The party
performing the duties of escrow agent shall hold such amounts in an interest
bearing escrow account (with interest to follow the escrowed funds) until (1)
receipt of a final order by a court of competent jurisdiction which directs
application of such escrow funds, or (2) receipt of written instructions signed
by Owner and Option-Holder which direct application of such escrow funds, and,
upon receipt of either of the foregoing, the party performing the duties of
escrow agent shall release the escrowed funds in accordance with such
instructions.

 

12.                                 Transfer Taxes; Closing Costs; Allocation.

 

a.                                       Owner’s Costs.

 

Owner shall pay the costs of (1) one-half of all transfer taxes, and (2)
one-half of the fee of the Title Company to conduct closing, not in excess of a
total fee of $250.

 

7

--------------------------------------------------------------------------------


 

b.                                      Option-Holder’s Costs.  Option-Holder
shall pay the costs of (1) the Title Report and Survey, if any, (2) the premium
for an owner’s title policy, if obtained by Option-Holder, (3) one-half of all
transfer taxes, (4) recording the Deed, and any other conveyance documents that
Option-Holder may choose to record, and (5) one-half of the fee of the Title
Company to conduct closing, not in excess of a total fee of $250.

 

c.                                       Other Costs.  All other expenses
incurred by Option-Holder or Owner with respect to the Closing, including, but
not limited to, attorneys fees, shall be borne and paid exclusively by the party
incurring same.

 

d.                                      Proration and Expenses. The following
items shall be adjusted or prorated between Option-Holder and Owner at Closing
and, for purposes hereof, Option-Holder shall be deemed the owner of the Option
Property as of the Closing Date:

 

(1)                                  Real Estate Taxes. Real estate and similar
taxes for the then current tax year relating to the Option Property shall be
prorated. If the Closing Date shall occur before the tax rate is fixed for the
then current tax year, the apportionment of taxes shall be made on the basis of
the tax rate for the preceding tax year applied to the latest assessed valuation
of the Option Property, and when the tax rate is fixed for the tax year in which
the Closing Date occurs, Owner and Option-Holder agree to adjust the proration
of taxes and, if necessary, to refund or pay such sums to the other party as
shall be necessary to effect such adjustment. This obligation shall survive
Closing.

 

(2)                                  Assessments. All unpaid installments of
assessments for municipal improvements, if any, which are due and payable before
the closing, shall be paid by Owner at the Closing. From and after the Closing
Date, Option-Holder shall be solely responsible for payment of any such
assessments.

 

(3)                                  Prepaid Rent. All rent paid by
Option-Holder under the Lease shall be prorated and Owner shall credit to
Option-Holder all rent allocated to the Closing Date and periods thereafter
which has been collected from Option-Holder.

 

(4)                                  Utilities and Service Contracts. Any
operating expenses for or pertaining to the public utility charges and service
contracts shall be prorated between Option-Holder and Owner at the Closing.

 

13.                                 Assignment of Purchase Option. Option-Holder
shall have the right to transfer or assign (“Transfer”) any or all of its rights
under this Agreement in connection with an assignment of the Lease which is
permitted by the Lease.

 

14.                                 Default.

 

a.                                       Default. Either party shall be in
default hereunder if such party fails to fulfill in a timely manner any
covenant, agreement, or obligation on such party’s part in the manner required
in this Agreement or breaches any representations or warranties made by such
party

 

8

--------------------------------------------------------------------------------


 

hereunder.

 

b.                                      Notice Upon Default. With the exception
of a default by either party in concluding Closing, before either party shall be
entitled to declare this Agreement in default, the party who alleges a default
by the other party first shall have notified the party alleged to be in default
in writing as to the nature of the claimed default, and the party alleged to be
in default shall have fifteen (15) days after receipt of such notice in which to
cure the default.

 

c.                                       Owner’s Remedies. If, after the
issuance of the Exercise Notice by Option-Holder, all of the conditions to
Option-Holder’s obligations have been satisfied or properly waived by
Option-Holder, Option-Holder shall be in default hereunder beyond the period
provided in subsection b. above, Owner’s sole and exclusive remedies shall be
(1) to terminate this Agreement, and (2) to retain the Deposit as liquidated
damages for such breach, it being agreed that Owner’s damages are difficult of
precise determination and that the amount of the Deposit represents the parties’
agreed upon estimate of Owner’s actual damages, and not a penalty.

 

d.                                      Option-Holder’s Remedies. If all of the
conditions to Owner’s obligations have been satisfied or properly waived by
Owner, and Owner is in default in the performance of its obligations hereunder
beyond the period provided in subsection b. above, Option-Holder’s sole and
exclusive remedy hereunder (except as may be permitted under Section 7e. hereof)
shall be either: (i) to seek specific performance of this Agreement; or (ii) to
terminate this Agreement by notice in writing to Owner, in which case the
Deposit shall be returned to Option-Holder and Owner shall reimburse
Option-Holder for all reasonable, actual third-party costs arising from
Option-Holder’s performance of this Agreement, based upon invoices of third
parties submitted by Option-Holder to Owner not later than ninety (90) days
after the termination of this Agreement, not in excess of $75,000.00, whereupon
neither party shall have any further rights or liabilities hereunder.

 

e.                                       Attorney’s Fees. In any action or
proceeding arising out of this Agreement, the prevailing party shall be entitled
to reasonable attorney fees and costs.

 

15.                                 Resurrection of Withdrawn Rights. If
Option-Holder withdraws an Exercise Notice for reasons set forth under Sections
7e. or 8 hereof, and Owner thereafter during the effectiveness of the Lease,
corrects the condition which triggered Option-Holder’s withdrawal of an Exercise
Notice, Owner shall notify Option-Holder that the condition has been corrected
which notice shall be provided not later than ten (10) business days after the
correction of such condition and include a reasonable statement of the
corrective action taken by Owner. Option-Holder shall have thirty (30) days from
receipt of Owner’s notice to re-exercise its Purchase Option. If Option-Holder
fails to re-exercise the Purchase Option within such thirty (30) day period,
Option-Holder’s rights hereunder shall be terminated and deemed null and void,
whereupon Owner shall be entitled to record the termination of the memorandum of
this Agreement. If Option-Holder timely re-exercises its Purchase Option, the
Closing Date shall be the later of 90 days after the date of re-exercise of the
Purchase Option or April 1, 2010, and unless the condition which prompted
Option-Holder’s withdrawal of its Exercise Notice arose from the gross
negligence or wanton and willful

 

9

--------------------------------------------------------------------------------


 

misconduct of Owner, or Owner’s employees or agents, Option-Holder shall pay
Owner, in addition to Purchase Price, any Prepayment Fee due with respect to a
first mortgage encumbering the Option Property.

 

16.                                 Miscellaneous.

 

a.                                       Time of the Essence.  Time is of the
essence for performance of all obligations hereunder.

 

b.                                      Broker’s Commission.  Each party
represents and warrants to the other that it has incurred no liability to any
real estate broker or agent with respect to the payment of any commission
regarding the consummation of the sale of the Option Property, except that
Option-Holder has been represented by Cushman and Wakefield, Inc., whose
commission, if any, shall be paid by Option-Holder, unless Owner has entered
into a separate written agreement with Cushman & Wakefield relating to a
commission, in which event, Owner shall pay Cushman & Wakefield such commission,
if any, as has been agreed to by Owner pursuant to such written agreement.  If
any claims for commissions or fees are ever made in connection with sales of the
Option Property, all such claims shall be handled and paid by the party whose
actions or alleged commitments form the basis of such claim, and such party
shall indemnify, defend and hold harmless the other from and against any and all
such claims or demands, except that in all events Option-Holder shall indemnify,
defend and hold harmless Owner from claims by Cushman & Wakefield not arising
from a written commission agreement between Cushman & Wakefield and Owner.

 

c.                                       Further Assurances.  The parties shall
execute and deliver such additional documents and shall take such additional
action or cause such additional action to be taken, or to refrain from taking
any action as may be reasonably required to effect or implement all of the terms
and conditions of this Agreement and the transactions contemplated hereby.

 

d.                                      Notices.  Any notice or other
communication under this Agreement shall be in writing and addressed to Owner or
Option-Holder at their respective addresses set forth below (or to such other
address as either may designate by notice to the other):

 

As to Option-Holder prior to

 

 

Commencement Date of the Lease:

 

Isolagen, Inc.

 

 

2500 Wilcrest, 5th Floor

 

 

Houston, TX 77042

 

 

Attention: General Counsel

 

 

 

As to Option-Holder as of

 

 

the Commencement Date of the Lease:

 

Isolagen, Inc.

 

 

Eagleview Corporate Center

 

 

405 Eagleview Boulevard

 

 

Exton, PA 19341

 

 

Attention: General Counsel

 

10

--------------------------------------------------------------------------------


 

As to Owner:

 

405 Eagleview Associates

 

 

c/o The Hankin Group

 

 

P.O. Box 562

 

 

707 Eagleview Boulevard

 

 

Eagleview Corporate Center

 

 

Exton, PA 19341

 

All notices and statements required or permitted under this Agreement shall be
in writing and delivered by either (a) United States Registered or Certified
Mail, return receipt requested, postage prepaid, (b) Federal Express or other
nationally recognized overnight courier service, fee prepaid, or (c) hand
delivery against written receipt therefor. Notice given in accordance with this
Section shall be deemed given and received as of the earlier of (i) actual
receipt or (ii) first attempted delivery (including delivery which is refused).
The giving of notice under this Section by attorneys of Owner or Option-Holder
shall be deemed to be the acts of Owner or Option-Holder, as applicable,
however, the foregoing provisions governing the date on which a notice is deemed
to have been received shall mean and refer to the date on which a party to this
Agreement, and not its counselor other recipient to which a copy of the notice
may be sent, is deemed to have received the notice.

 

e.                                       Binding Effect. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

f.                                         Recording. A short form memorandum of
this Agreement shall be recorded at Option-Holder’s expense. Concurrently with
the execution of this Agreement, Option-Holder and Owner agree to execute such
memorandum of this Agreement along with a termination thereof, both of which
shall be in form and substance sufficient to permit such instrument to be
recorded and otherwise reasonably acceptable to Option-Holder and Owner. The
termination of such memorandum of this Agreement shall be provided to Owner who
hereby represents, warrants and covenants not to record such termination unless
and until this Agreement shall have terminated.

 

g.                                      Severability. Any provision of this
Agreement which is determined by a court of competent jurisdiction to be invalid
or unenforceable shall be ineffective only to the extent of such invalidity or
unenforceability and shall not invalidate or render unenforceable the remaining
provisions of this Agreement, and this Agreement shall be construed to the
fullest extent permitted by law in such manner as to carry out the intent of
this Agreement and of the provision so deemed invalid or unenforceable.

 

h.                                      Applicable Law. This Agreement shall be
construed under and in accordance with the laws of the Commonwealth of
Pennsylvania.

 

i.                                          Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one fully
binding Agreement even though all original signatures do not appear on the same
document.

 

11

--------------------------------------------------------------------------------


 

j.                                          Merger at Closing.  All
representations and warranties set forth in this Agreement shall terminate at
Closing and be merged into the Deed except for obligations under Sections 6, 12
and 16 b. hereof, which shall survive Closing. Option-Holder acknowledges that
it will have exercised the Purchase Option, and purchase the Option Property, if
at all, only after having had the opportunity to inspect and examine the Option
Property pursuant to the Lease and Section 6 above. Accordingly, Option-Holder
acknowledges and agrees that its decision to purchase the Option Property is as
a result of its own independent investigation and inspection, and not as a
result of or in reliance upon any representation or warranty made or alleged to
have been made by Owner, or any of Owner’s agents and representatives, except
for such express warranties as may be contained in the Lease or this Agreement.

 

k.                                       Notice of Restatements of Owner’s
Obligations.  Option-Holder’s failure to include a restatement of Owner’s
obligations in its notices to Owner as contemplated by Sections 2 c. and 7 d.
hereof shall not be deemed a default by Option-Holder nor a failure of Owner’s
obligations with respect to the subject obligations. If, however, Option-Holder
shall fail to include such restatement of Owner’s obligations and Owner shall
not perform within the time periods set forth in this Agreement, the
consequences set forth in Sections 2 and 7, as applicable, as a result of
Owner’s failure to respond shall not be binding on Owner unless and until
Option-Holder shall have sent written notice to Owner that Owner’s response is
due and Owner shall not have responded thereafter within the times for
performance required under Sections 2 and 7, as applicable.

 

l.                                          Complete Agreement; Modifications.
This Agreement is the complete Agreement of the parties hereto. Neither this
Agreement nor any provision hereof may be waived, modified, discharged, or
terminated except by an instrument in writing signed by the party against which
the enforcement of such waiver, modification, discharge, or termination is
sought, and then only to the extent set forth in such instrument

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner and Option-Holder have caused this Agreement to be
duly executed under seal as of the date set forth above.

 

 

405 EAGLEVIEW ASSOCIATES

 

 

 

By: THE HANKIN GROUP, a
Pennsylvania limited partnership

 

By: THE HANKIN GROUP,
INC., its General Partner

 

 

 

 

 

By:

 

 

 

 

Robert S. Hankin, President

 

 

 

 

By: HANKIN PROPERTIES
PARTNERSHIP, a Pennsylvania limited
partnership

 

 

 

By: HANKIN PROPERTIES, INC., its
General Partner

 

 

 

By:

 

 

 

 

Robert S. Hankin, President

 

 

 

 

ISOLAGEN, INC.

 

 

 

By:

 

 

 

13

--------------------------------------------------------------------------------


 

The Hankin Group, fee owner of the Property, hereby joins in this Agreement to
evidence its assent to be bound to the obligations contained herein, and to
restate the representations and warranties made by Owner pursuant to Section 8
above, and the covenants in Section 5 above, intending to be legally bound
hereby.

 

 

By: THE HANKIN GROUP, a
Pennsylvania limited partnership

 

By: THE HANKIN GROUP,
INC., its General Partner

 

 

 

 

 

By:

 

 

 

 

Robert S. Hankin, President

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

16

--------------------------------------------------------------------------------